DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, and the species: testing technique: a) Mass spectrometry and Reference sample : a) obtained from control subject, wherein the control subject does not have chronic kidney disease in the reply filed on 07/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 6-7 and 11-12 are withdrawn as being directed to non-elected inventions.  Claims 13-24 have been cancelled.  Accordingly, claims 1-5 and 8-10 are under examination. 

Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 the recitation “Fructose-biphosphatealdolase” should be --Fructose-biphosphate aldolase--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
           Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
            The claims are directed to a method for prognosing chronic kidney disease in a subject based on a comparison of the levels of the recited biomarkers in a sample to that of a reference sample.  The limitation “subject” represents a genus and encompasses cat, horse, pig, rat, rabbits, snakes and hamsters to name a few. The limitation sample’ is a genus and encompasses tears, semen, urine, peritoneal fluid, sputum, synovial fluid, diarrhea, cardiac tissue, muscle tissue of any kind and pleural fluid to name a few.  However, there is inadequate written description in the instant specification for a method of such broad scope as claimed currently.
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘subject’ and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.’  In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. When there is substantial structural variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
A review of the instant specification indicates the following.  The specification on pages 110-114 discloses the detection of the recited biomarkers in plasma from individuals (all of which appear to be human). Thus, the examples in the specification are limited the detection of the recited biomarkers in plasma of humans and correlation with chronic kidney disease in humans.  The specification does not provide for any and all samples from any and all species of subject.  Further, Torzewski et al, (Hindawl Publishing Corporation, Mediators of Inflammation, Vol 2014, Articles ID 683598, pages 1-7) teaches for example that CRP (biomarker) is an acute phase reactant in humans but not an acute phase reactant in a mouse (e.g. page 1).  Van Der Vekens et al., (Cardiovascular Endocrinology, 2013, Vol 2, No. 4,pages 67-76) teaches that markers between human and equine show important species differences, which can be explained by variations in physiology or pathophysiology and also teaches pathological differences in the species (e.g. abstract). 
The only examples utilized in the specification appears to be limited to human   plasma samples and detection of the recited biomarkers for chronic kidney disease.  The specification does not disclose that biomarkers of which appear in plasma of humans also appears in all subjects such as hamsters, snakes, rodents, pigs, cats etc and samples such as sputum, diarrhea, pleural fluid, muscle tissue, cardiac tissue etc or that such biomarkers would be expected to be shed, excreted into or found in these samples and correlated with chronic kidney disease in any and all subjects and specifically correlated with CKD.  As stated supra the specification appears to be limited to human plasma samples and detection of the recited biomarkers for determining chronic kidney disease in humans.  The specification also fails to provide for a correlation of the recited biomakers in all subjects such as cats, hamsters, snakes, rodents, horses and pigs (as shown supra by Torzewski and Van Der Vekens different species of mammal have different expression of biomarkers and do not correlate to the same condition/disease). The specification also fails to provide that the recited biomarkers exist in samples such as  sputum, diarrhea, pleural fluid, and any and all tissue samples or that a correlation of these biomarkers exist in such subjects with chronic kidney disease.  Further, it is not well known in the art that these samples provide for the recited biomarkers and that a correlation exists between such biomarkers in the samples to chronic kidney disease.  The examples in the specification appear to be limited to human plasma samples and detection of the recited biomarkers for determining chronic kidney disease in the humans.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.1991).  The invention, is for purposes of the ‘written description’ inquiry, whatever is now claimed.”  See page 1117.  The specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the full scope of the claimed invention at the time of filing.  The Written Description Guidelines state: There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.   Furthermore, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ‘Written Description’ Requirement (66 FIR 1099-1111, January 5,2001) state, ‘[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention’ (Id. at 1104).   Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  Factual evidence of an actual reduction to practice has not been disclosed in the instant specification, nor has Applicant shown the invention was ‘ready for patenting’.  The Guidelines further state, ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus' (Id. at 1106).  For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.  Instant claims are viewed as not meeting the written description provision of 35 U.S.C § 112, first paragraph.  The specification fails to disclose the detection of biomarkers of chronic kidney disease in any and all samples from any and all subjects and correlated with chronic kidney disease in all subjects.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 the recitation “Coiled-coil domain-containing protein 80 (CCDC80) including isoform 2” is vague and indefinite because it is unclear if the isoform 2 is actually part of the claim or not.  If the applicant intends that two different molecules   CCDC80 and isoform 2 are encompassed, then the claim should clearly recite each individually because it is unclear if the recitation following “including” is actually a part of the claim.
Claim 1 the recitation “Noelin including isoform 3” is vague and indefinite because it is unclear if the isoform 3 is actually part of the claim or not.  If the applicant intends that two different molecules   Noelin and isoform 3 are encompassed, then the claim should clearly recite each individually because it is unclear if the recitation following “including” is actually a part of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al (Journal of Lipid Research, Vol 52, 2011, pages 794-800) (submitted in the IDS filed 11-18-21) in view of Kypros et al (US 2012/0135427).
Ooi et al discloses a method comprising obtaining plasma samples from subjects having chronic kidney disease and using mass spectrometry to detect the concentration (amount) of apolipoprotein C-III (apoC-III) in the subject (e.g. abstract, pgs 795, 798-799).  Ooi et al discloses comparing the amount to that of an amount of healthy subjects (reference sample  from subject that does not have chronic kidney disease) (e.g. abstract, pgs 797, -799).  Ooi et al discloses that the apoC-III plasma concentrations were significantly higher in chronic kidney disease subjects compared to that of control subjects (e.g. pgs 797-799).
Ooi et al differs from the instant invention in failing to explicitly teach performing the method on a subject (individual).
Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2  and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Ooi et al for the diagnosis/prognosis of chronic kidney disease in a subject because Ooi et al teaches that the method can be used determining elevated levels of apoC-III for chronic kidney diease and Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of Ooi et al.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vivekanandan-Girl et al (International Journal of Proteomics, 2011, pages 1-18) (submitted in the IDS filed 12/16/21) in view of Kypros et al (US 2012/0135427).
Vivekanandan-Girl et al discloses that ORM1 is a biomarker for chronic kidney disease (e.g. abstract, pgs 10, 12, 16).  Vivekanandan-Girl et al discloses obtaining a urine sample from subjects having chronic kidney disease (CKD) and healthy controls (e.g. page 2).  Vivekanandan-Girl et al discloses using LC-MS to determine an amount of ORM1 in the subjects and comparing that of the CKD subjects with the healthy subjects (reference subject not having CKD) (e.g. abstract, pgs 10-12, 16).  Vivekanandan-Girl et al discloses that ORM1 is up-regulated in CKD subjects compared to that of healthy subjects (e.g. pgs 10-12 and 16).
Vivekanandan-Girl et al differs from the instant invention in failing to explicitly teach performing the method on a subject (individual).
Kypros et al teaches that it is known and conventional in the art to apply methods toward an individual (subject) wherein the markers have been established in a cohort (e.g. para’s (e.g. para’s 0011-0017. 0021 and 0066-0070, 0086, Figures 1-2  and example 1).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the detection of the markers in an individual subject such as taught by Kypros et al into the method of Vivekanandan-Girl et al for the diagnosis/prognosis of chronic kidney disease in a subject because Vivekanandan-Girl et al teaches that ORM1 is a maker for chronic kidney diesase and Kypros et al shows that it is known and conventional in the art to apply the teachings of a cohort to that of an individual subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the detection of the markers in an individual subject such as taught by Kypros et al into the method of  Vivekanandan-Girl et al.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al in view of Kypros et al as applied to claims 1 and 3-5 above, and further in view of Merchant (Adv Chronic Kidney Dis., 2010 November; 17(6), pgs 455-468).
See above for the teachings of Ooi et al., and Kypros et al.
Ooi et al and Kypros et al differ from the instant invention in failing to teach the use of LC-MS for detecting the biomarker.
Merchant teaches that it is known and conventional in the art to utilize LCMS as an optimal method to provided quantitative approaches to gain information on protein expression levels (e.g. pgs 6-7).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of LCMS such as taught by Merchant into the modified method of Ooi et al for quantifying the markers because Merchant shows that it is known and conventional in the art and provides for quantitative approaches to gain information on protein expression levels.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of LCMS such as taught by Merchant into the modified method of Ooi et al for quantifying the markers.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al in view of Kypros et al as applied to claims 1 and 3-5 above, and further in view of Chen et al (US 2015/0104881).
See above for the teachings of Ooi et al., and Kypros et al.
Ooi et al and Kypros et al differ from the instant invention in failing to teach treatment of the subject and obtaining post-treatment sample and comparing to a reference sample.
Chen et al teaches that it is known and conventional in the art that once chronic kidney disease is diagnosed that therapeutic methods or medicaments can be administered to the subject  (e.g. para 0050).  Chen et al also discloses that it is known and conventional in the art that the efficacy of the treatment for CKD can monitored by measuring the levels of the biomarker in multiple samples from the treated subject and comparing the levels to that of a previous level (reference sample) to determine if the therapy is effective or not (e.g. para 0058).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the administration of a treatment such as taught by Chen et al in the modified method of Ooi et al because Chen et al shows that it is known and conventional to treat a subject after diagnosis of CKD.  It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate determining the efficacy of the treatment such as taught by Chen et al into the modified method of Ooi et al because Chen et al shows that this provides for the determination of the effectiveness of the treatment. Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating the administration of a treatment such as taught by Chen et al and determining the efficacy of the treatment such as taught by Chen et al into the modified method of Ooi et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ooi et al in view of Kypros et al and Chen et al (US 2015/0104881) as applied to claims 1, 3-5 and 8-9 above, and further in view of Bulik e al (US2017/0052200)
See above for the teachings of Ooi et al., Kypros et al., and Chen et al.
           Ooi et al.,  Kypros et al and Chen et al differ from the instant invention in failing to teach comparing the sample from the treated subject to that of a reference sample that does not have the disease.
            Bulik et al teaches that it is known and conventional in the art that a reference sample a sample from a normal healthy subject (e.g. para 0068).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a normal control such as taught by Bulik et al to compare with a sample taken from a subject treated for CKD in order to determine if the treatment is causing the subjects levels to return to levels of that of a healthy subject and one would recognize that if the levels are returning to that of a healthy subject then the treatment is working effectively in the subject.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a normal control such as taught by Bulik et al to compare with a sample taken from a subject treated for CKD in order to determine if the treatment is causing the subjects levels to return to levels of that of a healthy subject.
           
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claims as a whole, the claims do not recite additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is explained below and is based on the analysis presented in the USPTO's “2019 Revised Patent Subject Matter Eligibility Guidance published January, 7, 2019 in the Federal Register (84 FR 50).
Also, the U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
  The claims are directed to a naturally occurring correlation between the amount of the recited biomarker(s) associated with subjects having chronic kidney disease.     The additional elements (2A Prong 2) of obtaining a sample; detecting and determining an amount of the biomarkers using mass spectrometry and comparing to a reference sample are recited with a high level of generality and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Also (step 2B), the combination of steps recited in these process claims taken as a whole, including the well-understood, routine and conventional steps of obtaining a sample from a subject; detecting and determining an amount of the biomarkers using mass spectrometry and comparing to a reference sample are recited with a high level of generality which would substantially foreclose others from using the naturally occurring correlation, or limitations of the use to a particular technological environment (field-of-use) (“Guidance”, I.B.1), are not sufficient to qualify as a patent-eligible practical application of a law of nature or of a naturally occurring correlation, i.e. of a natural principle, as the claims do not amount to significantly more than a statement of the natural principle with generalized directions to apply it to the relevant population.  See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S.Ct. 1289, 101 USPQ2d 1961 (2012).
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventors has practically applied, or added something significant to, the natural principle itself.  See Mayo, 101 USPQ2d at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. At 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fails this inquiry.  See id. at 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or used the natural principle so that the claim amounts to significantly more than the natural principle itself (judicial exception).
           Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the clam and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. At 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  The additional elements must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, such as data acquisition, or that only limit the use to a particular technological environment (field-of-use), such as to an immunoassay, would not be sufficiently specific. As shown by the prior art supra   it was well-understood, purely conventional and routine to obtain a sample from a subject and detect the recited biomarker(s) using mass spectrometry and comparing to that of a reference.    
            With respect to the “administering a treatment to the subject” as recited in dependent claim 8.  Although the claim invokes administering a treatment to the subject  
this limitation is considered to be a generic treatment because there is no specific definition in the specification which clearly shows what is encompassed a treatment    and thus it generically reads on any type of treatment such as no longer excercising, wearing warmer clothing, resting etc.  Thus, this treatment is considered a generic treatment and does not provide a particular type of medication or treatment specified and generically allows for any and all possible treatments.  As a result, the general treatment step of claim 8 does not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and does not go beyond insignificant extra-solution activity and therefore does not integrate the judicial exception into a practical application.        
          Based upon this analysis of the claims as a whole, the above noted claims 1-5 and 8-10 do not recite something significantly more than the judicial exception and do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
            Luczak et al., (Journal of translational Medicine, 2015, pages 1-18) discloses a method of obtaining a sample from a subject and performing mass spectrometry to determine the amount of A2M (alpha-2-macroglobulin) in the sample and comparing it to that of a healthy control (e.g. abstract, page 7).  Luczak et al discloses that the subject having CDK has increased plasma A2M compared to that of healthy controls (e.g. page 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641